EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response and Claim Status
The instant Office action is responsive to the response received October 8, 2021 (the “Response”) and the interview conducted October 7, 2021 (the “Interview”).
In response to the Response and the Interview, the previous (1) rejection of claims 1–8 and 21–31 under 35 U.S.C. § 112(a); (2) rejection of claims 1–8 and 21–31 under 35 U.S.C. § 112(b); (3) rejection of claims 1, 2, 4–8, 21, 22, 24–27, 28, 30, and 31 under 35 U.S.C. § 103(a)
are WITHDRAWN.
Claims 1, 2, 4–8, 21, 22, 24–28, and 30–34 are currently pending.  

Allowable Subject Matter
Claims 1, 2, 4–8, 21, 22, 24–28, and 30–34 allowed.
Regarding claim 1, while Brekke et al. (US 10,048,686 B2; filed Nov. 6, 2015) teaches determining a vehicle valuation (fig. 3, sensor ranking item 312, third state item 306) for a vehicle (fig. 1, item 100), the vehicle valuation comprising a combination of a valuation (fig. 3, cost function item 316 of “Sensor 2”) of at least one sensor data element (“non-navigation task (e.g., ground imaging, surveillance, target tracking, etc.)” at 4:14–18) and valuations (fig. 3, cost function item 316 for sensor items 1, 3–5) of one or more other sensor data elements (“non-navigation task (e.g., ground imaging, surveillance, target tracking, etc.)” at 4:14–18) generated by one or more other sensors (figs. 1, 3, sensor items 1, 3–5) in a set of sensors (fig. 1, items 112A–E) operatively coupled to the vehicle,

Claims 21 and 27 by analogy.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449